Citation Nr: 9916905	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  92-17 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for arterial hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from August 
1969 to March 1971.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which, in part, 
denied entitlement to service connection for arterial 
hypertension.  The Board remanded the case in August 1994 for 
additional development; the RO has now returned the case to 
the Board for appellate review.

The appellant testified at a hearing before a Member of the 
Board sitting at the RO in San Juan in May 1993.  A 
transcript of that hearing is on file.  The presiding Board 
Member at that hearing remanded this case for additional 
development in August 1994.  However, the Board Member who 
conducted the May 1993 hearing is no longer employed at the 
Board.  

In February 1999, the appellant was notified by the Board 
that, under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707, he had 
the right to request another Board hearing.  The letter also 
informed the appellant that if he did not respond within 30 
days, the Board would assume that he did not want an 
additional hearing.  The appellant did not reply within the 
30 days or otherwise indicate that he did want to have a 
hearing before a Member of the Board at the RO.  Therefore, 
the Board will proceed with the review of the appellant's 
appeal based on the evidence of record.

The Board notes that the RO issued a rating decision in 
February 1998 which denied the appellant's claim for special 
monthly compensation based on the need for regular aid and 
attendance.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on this issue, the Board has not included it in its 
consideration of the matter on appeal.  The Board also notes 
that the appellant submitted, in April 1998, a written claim 
for an earlier effective date for the grant of service 
connection for post-traumatic stress disorder (PTSD).  That 
issue is referred to the RO for appropriate action.  It is 
noted that, post-Remand, service connection for PTSD was 
granted and a 100 percent rating was assigned.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has submitted no competent medical evidence 
showing that his currently diagnosed arterial hypertension 
was present within one year following separation from 
service.

3.  The appellant also has not submitted medical evidence of 
any nexus between his current arterial hypertension and any 
disease, incident, event, exposure, or injury incurred during 
service.

4.  The evidence of record does not establish that the 
appellant currently has a diagnosis of arterial hypertension 
that is related to service or the service-connected PTSD; 
there is no medical evidence or competent opinion of record 
linking the appellant's current arterial hypertension in any 
way to his service-connected PTSD.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for arterial hypertension on a 
direct, presumptive, or secondary basis.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998); Allen v. Brown, 7 Vet. 
App. 439 (1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Finally, service connection 
for arterial hypertension may be presumed if present to a 
compensable degree within 1 year following qualifying 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Review of the appellant's service medical records reveals 
that no complaint, symptomatology, or finding of hypertension 
or chest pain can be found.  The March 1971 separation 
medical examination resulted in normal clinical findings 
relating to the appellant's heart.  His blood pressure was 
recorded as 116/68; the blood pressure at the time of the 
June 1969 entrance examination was 120/80.

Post-service, the appellant underwent a VA medical 
examination in November 1989.  He stated that he had been 
found to have increased blood pressure during a VA 
hospitalization some years previously and that he was given 
no treatment other than diet.  On physical examination, the 
appellant's blood pressure was 120/70.  The examiner rendered 
a diagnosis of history of arterial hypertension.

The appellant testified at his September 1991 personal 
hearing at the RO that doctors used to evaluate his heart, 
but that he was unaware of a diagnosis of hypertension.  He 
stated that he used to feel tightness in his chest and that 
he was given cardiograms.  He also testified that he was 
given a pill and told to follow a diet.  See RO Hearing 
Transcript p. 13.  Review of the medical evidence of record 
up to the time of the hearing reveals that no diagnosis of 
arterial hypertension was rendered during the appellant's VA 
psychiatric hospitalizations of May-July 1989; September to 
November 1989; January to February 1990; April to June 1990; 
October to November 1990; February to April 1991; or July to 
August 1991.  The associated hospital discharge summaries 
indicate that the appellant was diagnosed with non-insulin 
dependent diabetes mellitus that was treated with medication 
and diet.  While the appellant was prescribed Hytrin on one 
occasion (during his January to February 1990 
hospitalization), review of the associated records indicates 
that it was prescribed for treatment of a urinary retention 
problem.

The appellant subsequently testified at his May 1993 Travel 
Board hearing that he suffered from high blood pressure at 
nighttime and that he felt pain in his chest when he thought 
about Vietnam.  See Travel Board Hearing Transcript p. 13.  
However, review of the discharge summaries from the 
appellant's psychiatric hospitalizations in VA facilities 
from October to November 1991; January to March 1992; May to 
June 1992; August to September 1992; October to November 
1992; March to April 1993; July to August 1993; September to 
October 1993; January to February 1994; and June to July 1994 
indicates that the appellant had not been diagnosed with, or 
treated for, arterial hypertension.  

In fact, while the appellant was given a diagnosis of PTSD 
during each of the listed hospitalizations between 1989 and 
1994, he was never given a diagnosis of arterial hypertension 
during that time period, although he was found to suffer from 
a variety of other medical conditions, including chronic 
prostatitis and diabetes mellitus which had progressed to the 
insulin dependent form by January 1992.  The first medical 
diagnosis of hypertension is found in the discharge summary 
from the VA psychiatric hospitalization of May to June 1995, 
when an Axis III diagnosis of arterial hypertension was 
rendered and Hytrin was prescribed.  Significantly, none of 
the appellant's treating physicians have ever attributed his 
hypertension to PTSD.  In addition, the Board notes that the 
hypertension was initially diagnosed more than 24 years after 
separation from service.

The appellant underwent a VA cardiovascular examination in 
May 1995.  The appellant stated that he had been found to 
have arterial hypertension during a VA psychiatric 
hospitalization in 1989, and that he had been put on Hytrin 
and a low sodium diet.  On physical examination, his blood 
pressure was 150/90.  The examiner rendered a diagnosis of 
arterial hypertension.  The examiner also stated that the 
appellant's arterial hypertension was not the result of any 
psychiatric disorder.  

The appellant has submitted no other medical evidence that 
indicates that an etiologic relationship does exist between 
the PTSD disability and the claimed arterial hypertension.  
Nor has he submitted any medical evidence that indicates that 
the PTSD has aggravated the claimed hypertension.  In fact, 
there is no medical evidence of record that indicates how the 
service-connected PTSD disability could aggravate the 
arterial hypertension.  In addition, while the appellant has 
stated that it is his PTSD disability that has aggravated his 
hypertension, he is not qualified to make such a finding; his 
representative is also not qualified.  Moray v. Brown, 5 Vet. 
App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Review of all the evidence of record reveals that the 
appellant has submitted no evidence, except the opinions of 
himself and his representative contained in the appellant's 
testimony and various written statements, to establish that 
he has any arterial hypertension secondary to the PTSD 
disability or worsened by the PTSD, or that he currently 
suffers from any arterial hypertension directly related to 
service.  In this regard, the Board notes that their 
statements are not competent evidence as to medical diagnosis 
or causation.  Moray v. Brown, 5 Vet. App. 463 (1993), 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
appellant has not presented any competent medical evidence of 
a nexus between his service-connected PTSD disability and his 
currently diagnosed arterial hypertension.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  Furthermore, there has been no 
medical showing that the claimed arterial hypertension has 
been aggravated by the appellant's service-connected 
disability as opposed to aggravation by his non-service 
connected conditions.  Allen v. Brown, 7 Vet.App. 439 (1995).

Accordingly, there is no medical evidence of record that 
demonstrates that the appellant's currently diagnosed 
arterial hypertension is secondary to the appellant's 
service-connected PTSD disability or that it is directly 
related to service.  Where there is no medical evidence which 
indicates that there is a service relationship, the claim is 
not well-grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, the claims for service connection for arterial 
hypertension on a direct basis and on a secondary basis must 
be denied as not well-grounded.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).  Because the appellant's claims are not 
well-grounded, the VA is under no duty to assist the 
appellant in further development of the claims.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the Supplemental Statement of the Case (SSOC), 
dated in February 1998, indicated to the appellant that these 
claims were being denied because the evidence of record 
failed to establish any service-related incurrence or any 
relationship between the PTSD and claimed arterial 
hypertension.  The Board views that information, and the 
information in the discussion above, as informing the 
appellant of the type of evidence needed - thus satisfying 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Finally, there is 
no suggestion in the record that there are medical records 
available which, if obtained, would change this outcome.

Since the appellant has failed to present competent medical 
evidence that he currently suffers from arterial hypertension 
that is related on direct or secondary basis to his service 
or his service-connected PTSD disability, and since he has 
failed to present competent medical evidence that his claims 
of entitlement to direct or secondary service connection for 
this disorder are plausible, that is, he has failed to 
present medical evidence that links the alleged condition to 
service, the claims for service connection for arterial 
hypertension on a direct basis and a secondary basis must be 
denied as not well-grounded.  Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

Well-grounded claims for entitlement to direct or secondary 
service connection for arterial hypertension not having been 
submitted, the claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

